Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 1 of 11 PageID# 1




                                                        1:18-cv-1292- CMH/MSN
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 2 of 11 PageID# 2
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 3 of 11 PageID# 3
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 4 of 11 PageID# 4
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 5 of 11 PageID# 5
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 6 of 11 PageID# 6
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 7 of 11 PageID# 7
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 8 of 11 PageID# 8
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 9 of 11 PageID# 9
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 10 of 11 PageID# 10
Case 1:18-cv-01292-CMH-MSN Document 1 Filed 10/15/18 Page 11 of 11 PageID# 11
